Reissue
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 September 2022 has been entered.
 
Status of Claims
	Claims 1-35 are pending.
Claims 1-13 are original, patent claims.
	Claims 14-35 are new claims.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claims 14-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 14, the phrases “the moving and locating” in step g and “the operating” in step h lack positive antecedent basis and render the claim unclear.  While previous steps of the claim reference moving both the portion of the sanitization device and the mobile body, no step of locating the sanitization device has been set forth and further, it is unclear how “locating” differs from “moving.”  Similarly, no step of operating the sanitization device has been previously set forth in the claims and it is unclear as to which steps of the method would be encompassed by “operating.”  
Additionally, steps “g, h, and I” of claim 14 reference moving the sanitization/ sanitation device under motorized action vertically or horizontally.  However, it would appear that these limitations refer to moving a portion of the sanitization device (as set forth in step “c” as opposed to the mobile body which also constitutes part of the device.  It is suggested to clarify steps g-i so as to make clear that it is the portion of the sanitization device that is being moved under motorized action.  
Further, steps “g-i” of the claim use the term “sanitation device” whereas prior steps use the term “sanitization device.”  For consistency, it is necessary to choose one term to use throughout the claims.  
Lastly, the new limitation added to claim 14 step “j,” “locating the UV radiation below the top of the device and adjacent to the wheels,” renders the claim vague and indefinite as the UV radiation source has already been defined in previous steps as being located adjacent the seat surfaces and extendible from the mobile body.  If Patent Owner means to also claim the UV lamp illustrated in Figures 12 and 16 and shown adjacent the floor surface, the claim needs to be clearly amended to recite a UV source in addition to that recited previously in the claims.
	Claims 15-18, 24-27, and 29 are likewise vague and indefinite as being dependent upon claim 14 and requiring all the limitations thereof.
	As to claim 19, “the moving and locating” in step g and “the operating” in steps i and j render the claim indefinite for the reasons set forth above with respect to claim 14.  Additionally, steps h-j of the claim use the term “sanitation device” whereas prior steps use the term “sanitization device.”  Lastly, as set forth above with respect to claim 14, “locating the UV radiation below the top of the device and adjacent to the wheels” renders the claim vague and indefinite.
Claims 20-23 and 30-35 are likewise vague and indefinite as being dependent upon claim 19 and requiring all the limitations thereof.
Claim 28 depends from claim 14, which is a method of sanitizing seat surfaces.  However, claim 28 recites a method for “sanitizing a floor surface.”  It is suggested that if Patent Owner intends to further limit the method of claim 14, to include a further step of sanitizing a floor surface, the preamble should state “method as claimed in claim 14  further comprising a step of sanitizing a floor surface.”

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14, 16-27, and 30-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CN 202554525 U to Ying (hereinafter Ying) in view of US 2,273,449 to Plishker (hereinafter Plishker), JP63-135646 (hereinafter JP ‘646), and US 5,920,075 to Whitehead (hereinafter Whitehead).

    PNG
    media_image1.png
    536
    439
    media_image1.png
    Greyscale
The instant claims are drawn to a method of sanitizing rows of seat surfaces using a UV radiation source mounted on a mobile body and extending the UV radiation source across a seat surface while moving the mobile body.  With respect to claims 14, 16, 19-21, 24, 25, 30, 31, Ying teaches a method of sterilizing any surface within an area using UV radiation mounted on a mobile body.  Specifically, Ying teaches that the UV radiation is emitted by a UV bulb 1 mounted on a telescoping rod 8 via universal joint1 3. The sterilizing apparatus sits on a wheeled base 7 and is pushed using push rod 4. In use, the telescoping rod is extended from the vertical rod 5 to the desired height and the universal joint permits extension of the UV bulb outwardly or inwardly from the base/rod and rotation of the bulb to the desired angle and position. It is capable of being extended by the user/operator as it is being moved.  In a horizontal position as shown in the figure, the UV radiation is projected below the top of the device, downwardly adjacent the wheels, outwardly, sideways, and transversely by the reflective shade.  Additionally, the UV bulb can be telescoped down along the rod 8 to bring the UV bulb closer to the floor.  It is noted that the term “adjacency” does not require any particular distance from the floor.  Ying does not disclose sanitizing seat surfaces or using motorized action to move the UV bulb telescopically along the vertical rod/track 5 or outwardly/ inwardly from vertical to horizontal at universal joint 3.  

    PNG
    media_image2.png
    265
    299
    media_image2.png
    Greyscale
	Plishker teaches a method of sterilizing seat surfaces in a public area having multiple rows of seats (bathroom stalls).  The public areas disclosed are hotels, theatres, and restaurants “catering to large numbers of the public.” See col.1, lines 42-47. While not addressed by Plishker, public restrooms often have stalls arranged opposite to each other.  The method of Plishker comprises the steps of: providing a sanitization device including a mobile body 10 configured to travel along the area; extending a portion of the sanitization device from the mobile body across a seat surface (Fig.2), a source 17 of germicidal UV-C radiation being mounted on the portion of the sanitization device; moving the portion of the sanitization device across a first seat surface (col.2, lines 33-36) and over other seat surfaces; directing the source of germicidal UV radiation to the other seat surfaces while the device moves the portion of 
the sanitization device over the other seat surfaces; the mobile body being powered by a power source 13,14, the mobile body being operated and moved by an operator 
(col.3, lines 21-24), and providing the UV radiation by UV lamps while the mobile body moves and while the portion extends from the body (col.2, lines 36-38).  Plishker
additionally teaches using the UV lamps 17 to sterilize the floor surface, as shown in Figure 1 and discussed in col.1, lines 14-16.
It would have been obvious to use the device of Ying in the sterilization of seat and floor surfaces, such as those located in public areas as taught by Plishker, as Ying also discloses UV radiation for sterilization of surfaces within a room and thus, one
would have had an expectation of success when using the device of Ying for this purpose. Further, the extendable UV lamp of Ying can be readily oriented, using the 
universal joint and telescoping rod, over seats or any other area in need of sterilization and pushed by the operator in the same manner disclosed by Plishker.



    PNG
    media_image3.png
    584
    258
    media_image3.png
    Greyscale
JP ‘646 teaches a UV radiation method using multiple UV bulbs 1 which are raised along track 3 and rotated outwardly from a vertical to an angled position (see 
Fig.2b) by motor 19. In use, the device is rolled into an area to be sterilized and while still in the enclosed position shown in Figure 1a, the start switch 35 is activated, starting 
the standby timer 36 which enables the operator to evacuate the premises.  At the end of the standby time, the motor is energized to raise and extend the lamps.
	It would have been obvious to use a motorized action to raise and extend the lamp 1 of Ying in the manner disclosed by JP ‘646 as it provides an additional means to assure safety of the operator.  Additionally, it would have been obvious to use a 
motorized action to raise and extend the lamp 1 of Ying because it is well settled that it is not “inventive” to broadly provide a mechanical or automatic means to replace 
manual activity which has accomplished the same result.  See In re Venner, 120 USPQ 192 (CCPA 1958); In re Rundell, 18 CCPA 1290, 48 F.2d 958, 9 USPQ 220.
None of Ying, Plishker, or JP ‘646 disclose the operator is protected by skin and eye protection or radiating the area at a predetermined dosage.
Whitehead teaches a handheld UV sterilization device and method wherein the
human operator of the device is protected by skin and eye protection. See col.4, lines
48-51 and Fig. 5. Whitehead recognizes that UV light “is unsafe to the exposed,
unprotected human anatomy” (col.2, lines 41-43). While Plishker recognizes the danger
to the user from UV rays (col.2, lines 10-14 and col.4, lines 30-31) and attempts to limit
exposure by reflecting the radiation downwardly, no protection is offered to the user
from radiation reflecting off surfaces in the bathroom or escaping tray 21. Ying teaches
installing the lamp within a reflective lampshade but provides no protection to the
operator.  JP ‘646 protects the user by delaying activation of the lamps until the user has evacuated the premises. It would have been obvious to one of ordinary skill in the art to protect the skin and eyes of the user of the UV sterilizing device in the 
combination of Ying with Plishker and JP ‘646, as Whitehead clearly expresses the 
danger of exposure to UV radiation and provides a means to protect the user from accidental exposure.  Whitehead further discloses that the “kill’ factor (e.g. dosage), is a product of time and light intensity (col.1, lines 41-45) and must be sufficient in order to 
“effectively and efficiently destroy germs, bacteria, pathogens and microorganisms. See 
col.2, lines 36-41. It would have been obvious to perform the method of Ying with Plishker for a sufficient time based upon the intensity of the UV lamp in order to assure
destruction of pathogens. It is noted that Ying particularly desires prevention of infectious diseases.  See para [0005].
As to claims 17, 18, 22, and 23, Plishker teaches the sterilization of seat
surfaces within a venue of public assembly, such as “hotels, restaurants, and other
public places.” See col.1, lines 3-7. It would have been obvious to employ the method of Ying with Plishker to sterilize seat surfaces within any public area “catering to large
numbers of the public” (Plishker; col.1, lines 46-47), such as an area of mass transit in
order to prevent the spread of infectious diseases, as taught by Ying.
	With respect to claims 26, 27, 32, and 33, as set forth above the modification of Ying with a motorized activation means (JP ‘646) would enable to UV lamp of Ying to be adjusted absent an operator.  As to the lamp of Ying adopting different angles relative to 
the horizontal or vertical, Ying teaches that a deficiency of the prior art was that the known lamps could only “sterilize in a fixed direction.”  See para [0005].  Further, Ying 
chose a universal joint for the connection of the lamp housing to the telescoping rod.  This would overcome the deficiency of the prior art because a universal joint permits 
fixing the lamp at various angles.  As to a wing assembly, the lamp 1 and reflector housing 2 of Ying form a “wing” shape.

Claim 15 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable
over Ying, Plishker, JP ‘646, and Whitehead as applied to claim 14 above, and further in view of US 2012/0282135 to Trapani (hereinafter Trapani).
Ying with Plishker, JP ‘646, and Whitehead does not teach a remote control. Trapani discloses a method of sterilizing a room with UV radiation wherein the system “has a remote control for starting, stopping and setting system parameters” (Abstract). 
As use of a remote would permit operation by the user from a remote location 
and temporarily eliminate the need for protective gear, it would have been an obvious modification to the method of Ying with Plishker, JP ‘646, and Whitehead.

Claims 29 and 35 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Ying, Plishker, JP ‘646, and Whitehead as applied to claims 14 and 19 respectively, and further in view of CN 2621044 to Feng Yunpeng (hereinafter Feng).
	Ying is silent as to a UV source directed both upwardly and downwardly at the same time.  Feng discloses a device very similar to that of Ying wherein the UV source includes two lamps 2,3 mounted on arm 1 in order to direct UV radiation upwardly and downwardly at the same time.  In the combination of Ying with Plishker, JP ‘646, and Whitehead, the operator is protected from incidental radiation.  Thus, the reflector of Ying is unnecessary and the addition of a second UV lamp to Ying would have been obvious because doing so would have increased the contact of UV radiation with contaminated surfaces.

Claims 28 and 34 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Ying, Plishker, JP ‘646, and Whitehead as applied to claims 14 and 19 respectively, and further in view of US 2011/0214686 to Chavana, Jr. et al. (hereinafter Chavana).
As set forth above the modification of Ying with a motorized activation means (JP ‘646) would enable to UV lamp of Ying to be adjusted absent an operator.  As to a wing assembly, the lamp 1 and reflector housing 2 of Ying form a “wing” shape.  The combination does not teach a sensor for establishing a degree of adjacency to the floor.  
Chavana teaches a vacuum cleaner attachment 100 including a UV bulb 142C and proximity sensor 130.  The sensor disables the UV light if the bulb is a distance greater than a predetermined distance from the surface being sterilized.  See para [0030, 0038, 0042].  Chavana discloses that the effectiveness of the UV radiation is decreased with increasing distance from the surface being treated.  See para [0056].  Thus, use of the proximity sensor prevents use of the UV bulb when it is ineffective.  The device of Chavana is used to sterilize floors and furniture (para [0039]).  It would have been obvious to one of ordinary skill in the art to add the proximity sensor of Chavana to the combination supra in order to assure the UV radiation source of Ying is close enough to the surface being treated to be effective.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest both a power source on board the mobile device (claim 1) and an additional power source from an outlet remote from the mobile body, providing the UV-C radiation by multiple UV-C lamps in two laterally opposite directions each respectively by two laterally extendable portions relative to the movable body, the UV-C radiation being provided by the multiple spaced apart UV-C lamps on each portion in each of the lateral directions while the mobile body moves and while the portions extend laterally outwardly from the body, and wherein the portions are
extendable from the mobile body between different lateral extendible positions and are
movable over multiple seats and the multiple UV-C lamps are directed to the surfaces of
the multiple seats such that the multiple UV-C lamps are set up to be extendable over
the multiple seats the portions movable and extendible laterally over multiple seats
(claims 1 and 7).  Claims 2-6 and 8-13 are allowable as being dependent upon one of claims 1 or 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 19 September 2022 have been fully considered but they are not persuasive.
Patent Owner states that the amendment has overcome the 112 rejection.  However, as set forth in the rejection, the issues raised in the previous office action remain.
Patent Owner argues that the new limitation “wherein the sanitization device includes wheels for permitting travel in a forwards direction, locating the UV radiation below the top of the device and adjacent to the wheels to project the UV radiation outwardly, sideways and transversely from the mobile device and in adjacency to the floor as the device travels forwardly” in claims 14 and 19 overcomes the 103 rejection.  However, as stated in the rejection and above and reiterated here, Ying discloses a sanitization device including universal wheels 6 for forward travel of the device and a UV lamp 1 which emits UV radiation below the top of the device, and outwardly, sideways, and transversely.  The UV radiation will travel downwardly adjacent the floor.

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No.       10,159,761 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ELIZABETH MCKANE whose telephone number is
(571) 272-1275. The examiner can normally be reached on Mon-Thurs; 6:30 am -
4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisors, Tim Speer can be reached on 313-446-4825 or Jean Witz can be reached on 571-272-0927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair.uspto.gov/epatent/portal/home.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/ELIZABETH L MCKANE/
Specialist, Art Unit 3991

Conferees:

/Krisanne Jastrzab/
Specialist, CRU 3991

/T.M.S/           Supervisory Patent Examiner, Art Unit 3991                                                                                                                                                                                             



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 According to Wikipedia, a universal joint is a joint or coupling connecting rigid shafts whose axes are inclined to each other…It consists of a pair of hinges located close together, oriented at 90° to each other, connected by a cross shaft.